            Case 1:19-cv-02842-KBJ Document 4 Filed 10/03/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

WALTER GADRINAB SUMAJIT,
MELTHIE CONDE SUMAJIT, NIJAH
CONDE SUMAJIT and JESAH CONDE
SUMAJIT

Plaintiffs

-against-
                                           Civil Action No. 1:19-cv-02842-KBJ
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, A                    NOTICE OF FILING OF EXHIBITS IN
government agency.                         SUPPORT OF APPLICATION FOR
                                           PRELIMINARY INJUNCTION
Defendant                                  PREVIOUSLY FILED HEREIN




   WALTER GADRINAB SUMAJIT, MELTHIE CONDE SUMAJIT, NIJAH CONDE

   SUMAJIT and JESAH CONDE SUMAJIT, the “Sumajits”, now file the following

   exhibits in support of their Application for Preliminary Injunction previous

   filed herein:

   1. The USCIS’s decision denying WALTER GADRINAB SUMAJIT’s Application

       for Adjustment of Status (Exhibit A);

   2. The USCIS’s decision denying MELTHIE CONDE SUMAJIT’s Application for

       Adjustment of Status (Exhibit B);

   3. The USCIS’s decision denying NIJAH CONDE SUMAJIT’s Application for

       Adjustment of Status (Exhibit C);
    Case 1:19-cv-02842-KBJ Document 4 Filed 10/03/19 Page 2 of 3




4. The USCIS’s decision denying JESAH CONDE SUMAJIT’s Application for

   Adjustment of Status (Exhibit D);

5. A copy of WALTER GADRINAB SUMAJIT’s Application for Adjustment of

   Status with all supporting documents (Exhibit E);

6. A copy of MELTHIE CONDE SUMAJIT’s Application for Adjustment of

   Status with all supporting documents (Exhibit F);

7. A copy of NIJAH CONDE SUMAJIT’s Application for Adjustment of Status

   with all supporting documents (Exhibit G);

8. A copy of JESAH CONDE SUMAJIT’s Application for Adjustment of Status

   with all supporting documents (Exhibit H ).

Respectfully Submitted this 3rd day of October, 2019

           /s/ Michael E. Piston
          Michael E. Piston
          Attorney for the
          Plaintiffs
          225 Broadway,
          Suite 307
          New York, NY, 10007
          Ph: 646-845-9895
          Fax: 206-770-6350
          Email: michaelpiston4@gmail.com
         Case 1:19-cv-02842-KBJ Document 4 Filed 10/03/19 Page 3 of 3




                             CERTIFICATE OF SERVICE


      I certify that the foregoing and all supporting documents was given to a

commercial carrier for overnight delivery to the following addresses:


United States Citizenship and Immigration Services
20 Massachusetts Ave NW
Washington DC 20529

Civil Process Clerk
United States Attorney’s Office
555 4th St NW, Washington, DC 20530

U.S. Attorney General
U.S. Department of Justice
950 Pennsylvania Ave. NW
Washington DC 20530-0001

Respectfully Submitted this 3rd day of October, 2019

 /s/ Michael E. Piston
Michael E. Piston Attorney for the Plaintiffs
225 Broadway,
Suite 307
New York, NY, 10007
Ph: 646-845-9895
Fax: 206-770-6350
Email: michaelpiston4@gmail.com
